IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO DOMESTIC : No. 613
                                 :
RELATIONS PROCEDURAL RULES       : CIVIL PROCEDURAL RULES DOCKET
                                 :
COMMITTEE                        :


                                   ORDER


PER CURIAM:



            AND NOW, this 30th day of January, 2015, Ellen M. Sweeney, Esquire,

Montgomery County, is hereby reappointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years commencing March 1, 2015.